Citation Nr: 1545854	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent prior to December 17, 2014, and as 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his family


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In October 2014, the Veteran and his family testified at a Travel Board hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. The Board notes that the Veterans Law Judge who conducted the October 2014 hearing has since retired and is no longer employed by the Board.  As such, the Veteran was notified in a July 2015 letter that he was entitled to another hearing before the Board. See 38 C.F.R. § 20.707. In August 2015, the Veteran indicated that he did not want another hearing. As such, the Board may proceed on the appeal.

In a November 2014 Board decision, the Board remanded the claim for further evidentiary development.  In a January 2015 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 40 percent disabling, effective December 17, 2014. As the grant of a 40 percent rating, effective December 17, 2014, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains the transcript from the October 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

In a VA audiology treatment record dated June 18, 2012, the VA examiner indicated that an audiogram performed on that date was located on the Computerized Patient Record System (CPRS).  Unfortunately, the Board does not have access to the CPRS system. As this audiogram will contain information necessary to decide the Veteran's claim for an initial increased rating for his bilateral hearing loss, the AOJ should obtain all outstanding VA treatment records, to include any treatment records related to the Veteran's service-connected hearing loss located on CPRS, to specifically include the June 2012 VA audiogram.  All obtained records should be associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the Veteran's electronic 
	folder any outstanding VA treatment records, to 
	include any medical records located in the CPRS 
	system, to specifically include the report of 
	audiological testing performed at the Atlanta VAMC 
	in June 2012 (as the audiologist indicated that the 
	audiogram was scanned into that system). 

	If the identified information is not obtainable (or does 
	not exist), the Veteran and his representative should 
	be notified and the record clearly documented.

2.   Conduct any other appropriate development deemed 
	necessary. Thereafter, readjudicate the claim, 
	considering all evidence of record. If the benefit 
	sought remains denied, the Veteran and his 
	representative must be provided a supplemental 
	statement of the case. An appropriate period of time 
	must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




